DETAILED ACTION
This is on the merits of Application No. 16/444333, filed on 06/18/2019. Claims 12-14, 16-17 and 21-25 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 34 states “a friction material disposed on at least one of said first and second clutch faces”. The formatting of this limitation does not show the friction material as part of what the second friction plate comprises, making it unclear to which first and second clutch faces this is referring 
Claim 12 line 37 states “wherein said core plate”. It is unclear to which core plate this is referring to. The core plate of the first friction plate, the second friction plate or both friction plates? It appears this paragraph limitation should fall under the description of the second friction plate before the limitation of a separator plate is brought in.
Claim 13 states “wherein said core plate is solid”. It is unclear to which core plate this is referring to. The core plate of the first friction plate, the second friction plate or both friction plates?
This applies to the limitations of claims 14-17 and 21-25. As multiple friction plates are now defined, distinction must be made when referring to components that both plates comprise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6419065 to Mieda.
Mieda discloses:
(Claim 12 as best understood) A clutch assembly (Fig. 1) comprising: a housing (Fig. 4 element 52) defining a clutch interior; a shaft (69) disposed in said clutch interior and having a length and an axis extending along said length; and a first friction plate (51) disposed in said clutch interior, said first friction plate comprising: a core plate (90) defining a bore extending along an axis and adapted to receive and be rotatably coupled to the shaft, with said core plate comprising: an interior core surface (inner surface of 51) defining said bore; an exterior core surface (outer surface of 51) radially spaced from said interior core surface with respect to said axis such that said exterior core surface surrounds said interior core surface about said axis; a first clutch face extending between said interior core surface and said exterior core surface and facing a first direction along said axis; and a second clutch face extending between said interior core surface and said exterior core surface and facing a second direction opposite said first direction along said axis (surfaces of 51); and a friction material (51a) disposed on at least one of said first and second clutch faces; wherein said core plate is an unbent body and comprises a spline portion (Part of 90 splined at 69a) having a first thickness defined between said first and second clutch faces with respect to said axis, and a friction portion having a second thickness defined between said first and second clutch faces with respect to said axis, and wherein said first thickness is greater than said second thickness (See different thicknesses of 51), and wherein said core plate is stepped between said spline portion and said friction portion such that an angled portion 
(Claim 13) wherein said core plate is solid between said interior core surface and said exterior core surface (51 is solid).
(Claim 14) wherein said core plate is single piece (51 is a single piece).
(Claim 21) wherein said friction portion comprises said interior core surface (22 friction portion comprises the interior core surface).
The first thickness being an undescriptive amount thicker than the second thickness.

Mieda does not explicitly disclose:
(Claim 12) The angled portion in the range of 15-85 degrees.
(Claim 17) wherein said first thickness is more than 50 percent greater than said second thickness.
(Claim 22) wherein said first thickness is at least 25 percent greater than said second thickness.
(Claim 23) wherein said first thickness is between 25 percent and 75 percent greater than said second thickness.
(Claim 24) wherein said first thickness is at least 60 percent greater than said second thickness.
Mieda discloses the claimed invention except for the angled portion in the range of 15-85 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the angled portion be in the range of 15-85 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification lacks any disclosed criticality for having such a range.
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mieda in view of U.S. Patent No. 8701854 to Roche.
Mieda teaches:
The limitations of claim 12.
Mieda does not explicitly teach:
(Claim 16) wherein said spline portion comprises said exterior core surface.
Roche teaches:
(Claim 16) wherein said spline portion comprises said exterior core surface (Fig. 1 and 1A, can be either inner or outer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Mieda to have the spline portion on the exterior core surface as an obvious design choice to the connections wanted in a clutch. It is well-known in the art to have clutch disks connected by outer splines or inner splines to clutch components, as evidenced by Roche. One of ordinary skill in the art would be able to apply this teaching and have the splines of Mieda on the exterior, as opposed to the interior, without any undue burden. Some mechanisms may prefer the friction disks to be externally splined as opposed to internally splined.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mieda in view of U.S. Patent App. Pub. No. 2017/0234370 to Eindhoven.
Mieda discloses:
The limitations of claim 12.
Mieda does not explicitly teach:
(Claim 25) wherein said core plate is comprised of aluminum.
Eindhoven teaches:
(Claim 25) wherein said core plate is comprised of aluminum (Par. [0026], friction plate 2 may be made of aluminum).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the core plate comprised of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, it still remains that the two friction plates have the same language when referring to what they comprise. This leads to unclear language, especially in the dependent claims, when it is not made reference as to which of the two plates the claims are referring to, or if the limitations are meant to be applied to both plates. For example, claim 13 states “wherein said core plate is solid…”, but there are two different core plates now established in claim 12.
Regarding the Mieda reference, applicant argues that Mieda does not disclose an angle in the range of 15-85 degrees, but a 90 degree angle. However, applicant has not pointed out any criticality to this range. In fact, the specification of the current application in par. [0021] states that “The angle may but not limited to an angle in the range of 15-85 degrees” (Emphasis added). Applicant admits that the angle is not limited to this range and does not provide any criticality to this range. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Mieda shows the general condition of a 90 degree angle, which is also quite close to the upper claimed range of 85 degrees. Finding a difference of 5 degrees in an angle, especially in the absence of any unexpected results or criticality, would involve only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659